Citation Nr: 1541288	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  05-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee retropatellar pain syndrome (claimed as right knee condition).
 
2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee retropatellar pain syndrome (claimed as left knee condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

This matter was most recently remanded by the Board in April 2013, so that an updated VA examination could be conducted.  The examination took place in June 2015, however, it does not address all of the questions posed by the Board.  Accordingly, this appeal must be REMANDED to the Agency of Original Jurisdiction (AOJ) so that the requested development can be completed.


REMAND

An additional remand is necessary in these matters, as the AOJ did not substantially comply with the development requests set forth by the Board.  The Veteran has a right, as a matter of law, to compliance with remand instructions, and the Board has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board's April 2013 remand asked that the Veteran be scheduled for an updated VA examination.  In particular, the examiner was asked to address whether the Veteran has genu recurvatum, and if so, to what extent.  The June 2015 VA examination does not address this particular diagnosis. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for a report on the current severity of his right and left knee disabilities.  A complete examination is to be conducted, including range of motion testing and any other appropriate diagnostic test.  THE EXAMINER IS TO ADDRESS WHETHER THE VETERAN HAS GENU RECURVATUM OF EITHER KNEE, AND IF SO, TO WHAT EXTENT.  THE EXAMINER IS ALSO ASKED TO PROVIDE AN OPINION ON WHEN ANY SYMPTOMS OF GENU RECURVATUM FIRST MANIFESTED.  All opinions must be supported with explanatory rationale, citing to evidence in the record and medically accepted knowledge.

2.  Ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  38 C.F.R. § 3.327(a).

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




